Citation Nr: 0837953	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-17 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1969 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have a diagnosis of PTSD due to 
stressors or stressful events that he as likely as not 
experienced in his service in the Republic of Vietnam, 
including incidents that occurred during combat with the 
enemy.  


CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for PTSD has been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record shows that the 
veteran is competently diagnosed with PTSD.  Initially, a 
physician, IMJ, diagnosed the veteran with PTSD in a July 
2004 VA medical center progress note.  More recently, in 
September 2007, the veteran was admitted to a VA in-patient 
center.  The discharge summary shows that MMM, Ph.D., 
diagnosed the veteran with PTSD.  Accordingly, the Board 
finds that the first element of service connection for PTSD, 
medical evidence diagnosing PTSD, is satisfied.  See 
38 C.F.R. § 3.304(f).

The next element requires medical evidence establishing a 
link between the veteran's diagnosed PTSD and in-service 
stressor(s).  See id.   Here, the record includes a September 
2004 progress note in which Dr. IMJ stated that the veteran's 
PTSD is directly related to the veteran's combat-related 
experiences in Southeast Asia.  More recently, the September 
2007 discharge summary authored by Dr. MMM, cited above, 
explained that the veteran was admitted for PTSD, secondary 
to combat trauma.  Moreover, Dr. MMM, in reporting the 
history of the veteran's PTSD, discussed the veteran's 
service history in general, but focused on specific Vietnam 
War combat traumas.  Accordingly, the Board finds that the 
second element of service-connection for PTSD is met.  See 
id.

The evidence necessary to satisfy the final element of a 
service-connection claim for PTSD, occurrence of a 
recognizable stressor during service, varies depending on 
whether the veteran "engaged in combat with the enemy."  
West v. Brown, 7 Vet. App. 70, 76 (1994).  If the veteran's 
claimed stressor relates to an event in which he engaged in 
combat with the enemy, his lay testimony, alone, is 
sufficient to verify the claimed in-service stressor.  
VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 
Vet. App. 353 (1998).

Establishing that the veteran engaged in combat with the 
enemy requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  Here, the veteran's service 
personnel record (SPR) includes a 1972 performance report in 
which the veteran's superior officer noted that the veteran 
had flown 21 combat missions as an AC-130 Aerial Gunner.  The 
Board finds that this performance report establishes that the 
veteran actually engaged in combat with the enemy.

Consequently, the Board finds the veteran's lay testimony 
sufficient to verify his claimed in-service stressor.  See 
id.  Specifically, the record includes a detailed, hand-
written statement from the veteran describing his traumatic 
experiences during the Vietnam War.  Accordingly, the veteran 
has satisfied the final element of a service-connection claim 
for PTSD.  
 
In conclusion, the Board finds that the evidence in this case 
is at least in equipoise.  Therefore, the benefit-of-the-
doubt rule applies and the veteran's claim of service 
connection for PTSD must be allowed.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


